Citation Nr: 1140257	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-36 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable disability rating prior to June 27, 2011, and to a disability rating greater than 10 percent thereafter, for retropatellar pain syndrome of the right knee, including on an extraschedular basis.

2.  Entitlement to a disability rating greater than 10 percent for thoracolumbar spine strain on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from July 1993 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's claim for an increased (compensable) rating for retropatellar pain syndrome of the right knee.  

This matter also is on appeal from an April 2009 rating decision in which the RO denied the Veteran's claim for a disability rating greater than 10 percent for thoracolumbar spine strain.  

In May 2011, the Board denied the Veteran's claim for a disability rating greater than 10 percent for thoracolumbar spine strain on a schedular basis.  The Board also remanded the Veteran's claims for a disability rating greater than 10 percent for thoracolumbar spine strain and for an increased (compensable) rating for retropatellar pain syndrome of the right knee, each including on an extraschedular basis, to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In August 2011, the RO granted, in pertinent part, the Veteran's claim for an increased (compensable) rating for retropatellar pain syndrome of the right knee, assigning a higher 10 percent rating effective June 27, 2011, on a schedular basis.  The Veteran has continued to disagree with the disability ratings assigned for his service-connected retropatellar pain syndrome of the right knee.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  
The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected thoracolumbar spine strain and service-connected degenerative joint disease of the cervical spine.  In light of Rice, this claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  The issues of extraschedular entitlement to a disability rating greater than 10 percent for thoracolumbar spine strain and to a compensable disability rating prior to June 27, 2001, and to a disability rating greater than 10 percent thereafter for retropatellar pain syndrome of the right knee also are addressed in the REMAND portion of the decision below and are REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence shows that, prior to June 27, 2011, the Veteran's service-connected retropatellar pain syndrome (RPPS) of the right knee was manifested by complaints of pain. 

2.  VA examination on June 27, 2011, showed that the Veteran's service-connected RPPS of the right knee was manifested by mild degenerative changes seen on x-rays.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, prior to June 27, 2011, for RPPS of the right knee have been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5261 (2011).

2.  The criteria for a disability rating greater than 10 percent after June 27, 2011, for RPPS of the right knee have not been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in October 2007, October 2008, March 2009, and in May 2011, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence showing that his service-connected RPPS of the right knee had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence supports granting an increased rating for RPPS of the right knee prior to June 27, 2011, but does not support an increase above 10 percent after that date.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice letters issued to the Veteran and his service representative during the pendency of this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the October 2007 letter was issued to the appellant and his service representative prior to the March 2008 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran was afforded VA examinations in 2008 and 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Increased Schedular Rating for RPPS of the Right Knee

The Veteran contends that his service-connected RPPS of the right knee is more disabling than currently evaluated.  He specifically contends that he experiences a constant dull ache, periods of sharp pain, and difficulty with prolonged standing as a result of his service-connected RPPS of the right knee.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected RPPS of the right knee currently is evaluated as zero percent disabling (non-compensable) prior to June 27, 2011, and as 10 percent disabling thereafter by analogy to 38 C.F.R. § 4.71a, DC 5010-5261 (traumatic arthritis-limitation of leg extension).  See 38 C.F.R. § 4.71a, DC 5010-5261 (2011).  DC 5010 provides that traumatic arthritis established by x-ray findings will be rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved (DC 5200, etc.).  When the limitation of motion of a specific joint or joints is non-compensable under the appropriate DC, then a 10 percent rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  DC 5003 also provides that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2011).  Note (1) to DC 5003 states that the ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.

DC 5261 provides a zero percent rating for leg extension limited to 5 degrees. A 10 percent rating is assigned for leg extension limited to 10 degrees.  A 20 percent rating is assigned for leg extension limited to 15 degrees.  A 30 percent rating is assigned for leg extension limited to 20 degrees.  A 40 percent rating is assigned for leg extension limited to 30 degrees.  A maximum 50 percent rating is assigned for leg extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261 (2011).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2011).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to adequately compensate for functional loss, which comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

In a recent decision, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 provided for the possibility of a rating based on painful motion of a join, regardless of whether the disability in question was arthritis or not.  Burton v. Shinseki, No. 09-2873, 2011 WL 3346827 (Vet. App. Aug. 4, 2011).

The Board finds that the evidence is in favor of the Veteran's claim for a 10 percent  rating prior to June 27, 2011, and that the evidence is against the Veteran's claim for a rating greater than 10 percent thereafter, for RPPS of the right knee on a schedular basis.  The competent evidence shows that, prior to June 27, 2011, the Veteran's right knee was within normal limits on repeated x-rays taken during VA outpatient treatment visits, but was manifested by painful motion.  For example, on VA outpatient treatment in November 2006, the Veteran's complaints included that his knee "still hurt."  His knee brace helped.  He rated his pain as 8/10 on a pain scale (with 10/10 being the worst pain).  A history of knee pain was noted.  It also was noted that the Veteran's right knee x-rays were within normal limits.  The assessment included knee pain.

In a January 2008 statement, the Veteran contended that his right knee hurt constantly and gave out which caused him to fall.  He also contended that his right knee problems "reduced my quality of life to where I cannot stand for prolonged periods of time."  He also was unable to walk or hike for very long and had been prescribed medication to treat his pain and inflammation.

On VA examination later in January 2008, the Veteran's complaints included right knee popping and giving way once or twice a month.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran could stand for 50 minutes, walk for 20-30 minutes, and sit for an hour.  He also could drive for 2 hours and was able to do his usual occupation.  He denied any right knee swelling or locking.  He used a right knee brace as needed at least 3-4 times per month.  Physical examination showed stable right knee ligaments and normal strength.  Range of motion testing of the right knee showed extension to 0 degrees and flexion to 140 degrees without pain.  There was no additional limitation of motion on repetitive movements due to any of the DeLuca factors.  X-rays of the right knee were normal.  The diagnoses included right knee retropatellar pain syndrome with no limitation of motion and a normal x-ray.

On VA outpatient treatment in March 2008, the Veteran's complaints included knee pain.  He rated his knee, back, and head pain as 6/10 on a pain scale.  A history of knee pain was noted.  The Veteran was overweight.  It was noted that the Veteran had fallen on his left knee in September 2007.  He also reported severe pain "at times" and giving way.  X-rays on file from January 2008 were within normal limits.  The assessment included knee pain.

In statements on his August 2008 notice of disagreement, the Veteran contended that "the pain in my right knee is equal to that of my left and both knees require the use of braces when I know I will be standing or walking for prolonged periods."

The Board acknowledges the Veteran's assertions that his service-connected RPPS of the right knee is more disabling than currently evaluated.  The competent evidence supports these assertions prior to June 27, 2011 in that the Veteran's service-connected RPPS of the right knee was manifested by complaints of right knee pain.  The Veteran's right knee x-rays were within normal limits repeatedly during this time period.  The Veteran reported using a right knee brace on an as needed basis several times a month for right knee pain.  The Veteran's right knee also had full flexion and extension with no additional limitation of motion due to any of the DeLuca factors during this time period (as seen on VA examination in June 2008).  The competent evidence of record does not suggest that, prior to June 27, 2011, the Veteran's service-connected RPPS of the right knee was manifested by x-ray evidence of degenerative arthritis or leg extension limited to 10 degrees (i.e., a 10 percent rating under DC 5010 or DC 5261, respectively) such that an increased (compensable) rating is warranted for this time period based on arthritis.  See 38 C.F.R. § 4.71a, DC 5010-5261.  There also is no indication of any right knee instability such that a separate rating for instability is warranted prior to June 27, 2011.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an increased (compensable) rating prior to June 27, 2011, for RPPS of the right knee.  Because there is painful motion of a joint however, the Board finds that a 10 percent rating is warranted prior to June 27, 2011 under 38 C.F.R. § 4.59 and Burton.  Thus, the Board finds that the criteria for an increased (compensable) rating prior to June 27, 2011, for RPPS of the right knee are met on a schedular basis.  See 38 C.F.R. § 4.59 (2011)

The Veteran, however, is not entitled to a disability rating greater than 10 percent effective June 27, 2011, for RPPS of the right knee on a schedular basis.  Id.  The competent evidence shows that, on VA examination on June 27, 2011, the Veteran complained that his right knee pain was "mildly worse" since his most recent VA examination in January 2008.  He also complained of ongoing right knee discomfort but denied any locking, stiffness, swelling, or buckling.  He rated his constant right knee discomfort as 5/10 on a pain scale (with 10/10 being the worst pain).  He reported flare-ups of knee discomfort twice a month "for uncertain reasons at which time the pain is 8/10 and lasts for 3 hours."  His right knee pain had no impact on his work activities.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran also reported that he avoided running and limited walking to 30 minutes due to knee pain and back pain.  He limited standing to 1-2 hours due to knee pain.  There were no restrictions on his activities of daily living.  He did not use any assistive devices for ambulation.  He used bilateral knee braces approximately 2-3 times a year.  Physical examination showed normal posture and gait.  Physical examination of the right knee showed normal alignment, no swelling, instability, or ankylosis, minimal tenderness with compression of the patella, and no ligament instability.  Range of motion testing of the right knee showed minimal discomfort at the end of flexion to 140 degrees and extension to 0 degrees.  There was no additional limitation of motion on repetitive movements due to any of the DeLuca factors.  X-rays of the right knee showed mild degenerative changes.  The diagnoses included right knee retropatellar pain syndrome (RPPS) with x-ray findings of mild degenerative joint disease.

In statements on a VA Form 21-4138 received by the RO later in June 2011, the Veteran contended that he experienced a "constant dull ache...most of the time with periods of sharp pain as well" in his right knee.  He also contended that prolonged standing was not possible "without difficulty."  

The Board again acknowledges the Veteran's assertions that his service-connected RPPS of the right knee is more disabling than currently evaluated.  The competent evidence does not support his assertions, however.  This evidence demonstrates instead that, on VA examination on June 27, 2011, x-rays of the right knee showed mild degenerative changes (i.e., a 10 percent rating under DC 5010-5261).  See 38 C.F.R. § 4.71a, DC 5010-5261.  The Veteran did not report, and the VA examiner did not indicate, that he experienced any occasional incapacitating exacerbations of his service-connected RPPS of the right knee such that an increased rating is warranted under DC 5010.  See 38 C.F.R. § 4.71a, DC 5010.  The Veteran reported instead that, although he had constant right knee pain, it only flared up twice a month for 3 hours at a time.  There is no indication that these flare-ups were incapacitating, however.  The Veteran also had a full range of motion with pain only at the end points of flexion and extension so there was no objective indication of leg extension limited to 15 degrees such that an increased rating is warranted under DC 5261.  See 38 C.F.R. § 4.71a, DC 5261.  There also was no additional limitation of motion in the right knee due to any of the DeLuca factors.  Although there was x-ray evidence of mild right knee arthritis, there was no indication of any right knee instability such that a separate rating for instability is warranted effective June 27, 2011.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to a disability rating greater than 10 percent effective June 27, 2011, for RPPS of the right knee.  Thus, the Board finds that the criteria for a disability rating greater than 10 percent effective June 27, 2011, for RPPS of the right knee are not met on a schedular basis.  See 38 C.F.R. § 4.71a, DC 5010-5261.  

The Board finally finds that consideration of additional staged ratings is not warranted because the Veteran's RPPS of the right knee has been essentially the same throughout the two time periods currently on appeal (i.e., before and after June 27, 2011).  The competent evidence does not support the assignment of additional staged ratings.  See Hart, 21 Vet. App. at 505.


ORDER

1.  Entitlement to a rating of 10 percent, and no higher, is granted for retropatellar pain syndrome of the right knee prior to June 27, 2011.

2.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome of the right knee after June 27, 2011 is denied.
REMAND

The Veteran contends that he is entitled to increased ratings for his service-connected thoracolumbar spine strain and service-connected RPPS of the right knee on an extraschedular basis.  See 38 C.F.R. § 3.321 (2011).  The Board already has found in its May 2011 decision that the Veteran's service-connected thoracolumbar spine strain did not meet the schedular criteria for a disability rating greater than 10 percent.  The Board also has found in this decision that the Veteran's service-connected RPPS of the right knee did not meet the schedular criteria for an increased (compensable) rating prior to June 27, 2001, or for a disability rating greater than 10 percent thereafter (as discussed above).

In its May 2011 remand, the Board found that the Veteran reasonably raised claims of extraschedular entitlement to increased ratings for both his service-connected thoracolumbar spine strain and service-connected RPPS of the right knee.  The Board observed that, although it is precluded from assigning an extraschedular rating in the first instance, it must decide whether to refer a case for consideration of extraschedular entitlement when that issue either is raised by the Veteran or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board directed that the RO conduct appropriate development for consideration of extraschedular entitlement and then adjudicate these increased rating claims on an extraschedular basis.  See 38 C.F.R. § 3.321 (2011).  Unfortunately, to date, the RO/AMC has not adjudicated either of these claims on an extraschedular basis.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.

With respect to the Veteran's TDIU claim, he has submitted statements from co-workers and his work supervisor that his service-connected thoracolumbar spine strain and service-connected degenerative joint disease of the cervical spine interfere with his employability.  Service connection also is in effect for sleep disorder, migraine headaches, tinnitus, RPPS of the left knee, residuals, status-post trauma to the right index finger, and bilateral hearing loss.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Because the Veteran has not been provided with an examination which addresses the impact of his service-connected disabilities on his employability, on remand, he should be scheduled for appropriate examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for retropatellar pain syndrome (RPPS) of the right knee and/or thoracolumbar spine strain in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an examination to determine the effects of his service-connected sleep disorder, migraine headaches, degenerative joint disease of the cervical spine, thoracolumbar spine strain, tinnitus, RPPS of the left knee, RPPS of the right knee, residuals, status-post trauma to the right index finger, and bilateral hearing loss on his ability to obtain and maintain employment.  The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, render him unable to secure or follow a substantially gainful occupation (more than marginal employment).  The examiner should not consider the effects of age or the Veteran's non-service connected disabilities when providing the opinion.  A complete rationale must be provided for any opinion expressed.

3.  Thereafter, readjudicate the Veteran's claims for a compensable disability rating prior to June 27, 2011, and to a disability rating greater than 10 percent thereafter, for retropatellar pain syndrome (RPPS) of the right knee and to a disability rating greater than 10 percent for thoracolumbar spine strain, each on an extraschedular basis only.  See 38 C.F.R. § 3.321 (2011).  The RO/AMC also should adjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


